Citation Nr: 0014033	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of frostbite 
involving the hands and the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had periods of active service from September 1946 
to February 1948 and from September 1950 to November 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis.  


REMAND

In his notice of disagreement dated in September 1998, the 
veteran indicated that he had received treatment for his feet 
at the Columbia VA Medical Center between 1970 and 1975.  He 
added "a foot doctor" took off a corn in early 1951.  He 
claimed that the toes turned black from frostbite.  Records 
pertaining to these assertions are not in the claims folder.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If these documents predate a Board decision 
on appeal, not within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998). 

It is possible the evidence referred to by the veteran could 
be dispositive of his claim.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should take all necessary 
steps to obtain all records of the 
veteran's reported treatment for foot 
problems at the Columbia VA Medical 
Center between 1970 and 1975, and 
associate any records obtained with the 
claims folder.  

2.  The veteran should be invited to 
submit competent medical evidence linking 
any current disabilities involving the 
feet and/or the hands to his active 
service.    

3.  The RO should then readjudicate the 
claim.  If the claim is found to be well 
grounded, the RO should then ensure that 
the duty to assist the appellant with the 
development of the claim has been met.  
If it is determined that the claim is 
well grounded, the veteran should be 
afforded an appropriate examination, if 
deemed advisable, to determine the 
etiology of any disability involving the 
feet and/or the hands.  The examiner 
should review the claims folder, to 
include a copy of his decision, prior to 
opening the examination report.  The RO 
should advise the veteran that the 
examination is necessary to evaluate his 
claim, and that a failure to report for 
the examination could result in a denial 
of his claim in accordance with the 
provisions of 38 C.F.R. § 3.655 (1999).  

4.  The RO should then review the claims 
file to ensure that all of the above-
requested development has been completed.  
If any such development has not been 
completed, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, if the benefit sought on appeal remains denied, 
the RO should issue an appropriate supplemental statement of 
the case.  Then, the case should be returned to the Board, if 
otherwise in order, for adjudication.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





